DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collar being manufactured from a lubricated material and the housing being manufactured from a non-lubricated material from claims 8-9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 110 and 112 in figures 1-2 and 210 and 212 in figures 3-5 have both been used to designate “a drive mechanism in the form of a spool”, reference characters 120 and 122 in figures 1-2 and 220 and 222 in figures 3-5 have been used to designate “a clutch mechanism” that is “a wrap spring”, 
The drawings are objected to because the lead lines for reference characters 102 and 104 in figure 1 and 202 and 204 in figure 5 fail to accurately identify the elements to which the characters refer, because in both instances the characters share a lead line pointing to the same feature.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004 line 13, the phrase “in various embodiment” is not grammatically correct.
In paragraph 0026 line 10, the phrase “The operating system 100 may also include a” appears to be a different font size than the rest of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lesperance (US PG Pub 20090120593) in view of Strand (US PG Pub 20040182522).

Strand teaches (figure 8B) a cover assembly (100) with a collar (110) adapted and configured to receive an end portion of a wrap spring (112) so that the end portion of the wrap spring is encased by the collar (figure 8B shows the left end of the spring encased by the collar). It would have been obvious to one of ordinary skill in the art to modify Lesperance by adding a collar  adapted and configured to receive an end portion of the wrap spring so that the end portion of the wrap spring is encased by the collar. This alteration provides the predictable and expected result of protecting the end of the wrap spring from getting caught during any rotation of the assembly.
Regarding claim 2, modified Lesperance teaches (figure 18) that, in use, rotation of the drive spool (260) in a first direction causes the wrap spring to tension (paragraph 0114, lines 11-14), rotation of the drive spool (260) in a second, opposite direction causes the wrap spring to un-tension (paragraph 0114, lines 14-18). 
Regarding claim 3, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes a first end (the left end), a second end (the right end), and a through bore (hole in center) extending from the first end to the second end (figure 8B), the through bore is adapted and configured to enable the driven member to pass through the collar so that the driven member can be coupled to a rotatable 
Regarding claim 4, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes a first segment having a first diameter (the outer diameter on the right side of the collar), and a second segment having a second diameter (the inner diameter where the drive member goes through on the left side in figure 8B), the first diameter being larger than the second diameter (figure 8B). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that that collar includes a first segment having a first diameter, and a second segment having a second diameter, the first diameter being larger than the second diameter. This alteration provides the predictable and expected result of the component using less material thus being cheaper to manufacture.
Regarding claim 5, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes an internally protruding shoulder formed in the through bore (see modified figure 8 below), the internally protruding shoulder forming a stop arranged and configured to receive the end portion of the wrap spring (figure 8B). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that the collar includes an internally protruding shoulder formed in the through bore, the internally protruding shoulder forming a stop arranged and configured to receive the end portion of the wrap spring. This alteration provides the predictable and expected result of protecting the end of the wrap spring from getting caught during any rotation of the assembly.


    PNG
    media_image1.png
    263
    1154
    media_image1.png
    Greyscale

Regarding claim 10, modified Lesperance teaches (figures 18 and 20) that the drive spool (260) is operatively associated with an operating element (262), the operating element (262) being coupled to (via the knot at the end of the cord visible in figure 20) and wrappable about the drive spool (paragraph 109, lines 2-6) so that movement of the operating element (262) rotates the drive spool (260) to move the covering portion of the architectural-structure covering from the extended position to the retracted position (paragraph 0098, lines 15-17. Although this specific paragraph is describing a different embodiment of the invention, it is noted that in paragraph 0014, lines 1-7 it states “In a second embodiment of the invention… the driven shaft being again mounted for unitary rotation with the lift shaft for the covering, which includes lift cords for raising or lowering the covering, as described with the first embodiment”). 
Regarding claim 11, modified Lesperance teaches (figure 18) that movement of the operating element (262) in a first direction causes the drive spool to rotate in the first direction causing the wrap spring to tension against an outer circumference of the drive spool and an outer circumference of the driven member so that rotation of the drive spool rotates the driven member (paragraph 0115, lines 10-15), and rotation of the drive spool in a second, opposite direction causes the wrap spring to un-tension releasing the outer circumference of the drive spool and the driven member so that reverse rotation of the drive spool is not transferred to the driven member (paragraph 0115, lines 15-20).
Regarding claim 12, Lesperance teaches (figure 18) an operating system (250) for use with an architectural-structure covering (paragraph 0014, lines 1-7), the operating system (250) arranged and configured to move a covering portion of the architectural-structure covering between an extended position and a retracted position (paragraph 0014, lines 1-7), the operating system comprising: a drive mechanism (260); a driven member (284) operatively coupled to the drive mechanism; a clutch mechanism (292) operatively coupled to the drive mechanism (260) and the driven member (284). Lesperance does not teach a collar operatively associated with the clutch mechanism, the collar being adapted and configured to receive an end portion of the clutch mechanism so that the end portion of the clutch mechanism is encased by the collar.
Strand teaches (figure 8B) a cover assembly (100) with a collar (110) adapted and configured to receive an end portion of a clutch mechanism (112) so that the end portion of the clutch mechanism is encased by the collar (figure 8B shows the left end of the clutch mechanism encased by the collar). It would have been obvious to one of ordinary skill in the art to modify Lesperance by adding a collar adapted and configured to receive an end portion of the clutch mechanism so that the end portion of the clutch mechanism is encased by the collar. This alteration provides the predictable and expected result of protecting the end of the clutch mechanism from getting caught during any rotation of the assembly.
Regarding claim 13, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes a first end (the left end), a second end (the right end), and a through bore (hole in center) extending from the first end to the second end (figure 8B), the through bore is adapted and configured to enable the driven member to pass through the collar so that the driven member can be coupled to a rotatable member (figure 8B shows a driven member (124) extending through the bore hole, thus it is inherently taught that the driven member is able to pass through the collar). It would have been obvious to one of ordinary skill in the art to further modify modified Lesperance so that the collar includes a first end, a second end, and a through bore extending from the first end to the second end, the through bore being adapted and configured to enable the driven member to pass through the collar so that the driven member can be coupled to a rotatable member. This alteration proves the predictable and expected results of the collar being able to protect the end of the wrap spring, while still allowing the driven member to pass through the collar.
Regarding claim 14, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes a first segment having a first diameter (the outer diameter on the right side of the collar), and a second segment having a second diameter (the inner diameter where the drive member goes through on the left side in figure 8B), the first diameter being larger than the second diameter (figure 8B). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that that collar includes a first segment having a first diameter, and a second segment having a second diameter, the first diameter being larger than the second diameter. This alteration provides the predictable and expected result of the component using less material thus being cheaper to manufacture.
Regarding claim 15, modified Lesperance, Strand teaches (figure 8B) that the collar (110) includes an internally protruding shoulder formed in the through bore (see modified figure 8 above), the internally protruding shoulder forming a stop arranged and configured to receive the end portion of the clutch mechanism (figure 8B). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that the collar includes an internally protruding shoulder formed in the through bore, the internally protruding shoulder forming a stop arranged and configured to receive the end portion of the wrap spring. This alteration provides the predictable and expected result of protecting the end of the wrap spring from getting caught during any rotation of the assembly.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lesperance (US PG Pub 20090120593) in view of Strand (US PG Pub 20040182522) as applied to claim 1 above, and further in view of Magro (US Patent 5275223).
Regarding claim 6, modified Lesperance teaches (figures 18-19) a housing (254), the drive spool (260), the driven member (284), the wrap spring (292), and the collar (110 from Strand) being positioned within the housing (254). Modified Lesperance does not teach the collar being keyed to the housing so that the collar is prevented from rotating relative to the housing.
	Magro teaches (figures 1 and 6) a roll up cover (14) with a collar (44) that is keyed (via projection 60 that interacts with the housing piece) to a housing (22) so that the collar (44) is prevented from rotating relative to the housing (column 7, lines 20-24). It would have been obvious to one of ordinary skill in the art at the time to further modify Lesperance by adding projections onto the collar of modified Lesperance that can interact with a housing piece as taught by Magro. This alteration provides the predictable and expected result of the collar not being able to rotate relative to the housing.
Regarding claim 7, modified Lesperance, Magro teaches (figure 6) that the collar (44) includes a projection (60) extending from an outer surface of the collar (figure 6), the projection interacting with the housing to prevent relative rotation between the collar and the housing (column 7, lines 20-24). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that the collar includes a projection extending from an outer surface of the collar, the projection interacting with the housing to prevent relative rotation between the collar and the housing. This alteration provides the predictable and expected result of protecting the end of the spring from getting caught during any rotation of the assembly, while preventing rotation of the collar.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lesperance (US PG Pub 20090120593) in view of Strand (US PG Pub 20040182522) as applied to claim 12 above, and further in view of Magro (US Patent 5275223).
Regarding claim 16, modified Lesperance teaches (figures 18-19) a housing (254), the drive mechanism (260), the driven member (284), the clutch mechanism (292), and the collar (110 from Strand) being positioned within the housing (254). Modified Lesperance does not teach the collar being keyed to the housing so that the collar is prevented from rotating relative to the housing.
	Magro teaches (figures 1 and 6) a roll up cover (14) with a collar (44) that is keyed (via projection 60 that interacts with the housing piece) to a housing (22) so that the collar (44) is prevented from rotating relative to the housing (column 7, lines 20-24). It would have been obvious to one of ordinary skill in the art at the time to further modify Lesperance by adding projections onto the collar of modified Lesperance that can interact with a housing piece as taught by Magro. This alteration provides the known, predictable and expected result of the collar not being able to rotate relative to the housing.
Regarding claim 17, modified Lesperance, Magro teaches (figure 6) that the collar (44) includes a projection (60) extending from an outer surface of the collar (figure 6), the projection interacting with the housing to prevent relative rotation between the collar and the housing (column 7, lines 20-24). It would have been obvious to one of ordinary skill in the art to further modify Lesperance so that the collar includes a projection extending from an outer surface of the collar, the projection interacting with the housing to prevent relative rotation between the collar and the housing. This alteration provides the predictable and expected result of protecting the end of the end clutch from getting caught during any rotation of the assembly, while preventing rotation of the collar.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lesperance (US PG Pub 20090120593) in view of Strand (US PG Pub 20040182522) and Magro (US Patent 5275223) as applied to claim 6 above, and further in view of Connerley (US PG Pub 20120279668).
	Regarding claim 8, modified Lesperance does not teach that the collar is manufactured from a lubricated material.
Connerley teaches (figures 1 and 2) a closure system (10) with a component made from a lubricated material (paragraph 0018, lines 10-11). It would have been obvious to one of ordinary skill in the art at the time to further modify Lesperance by manufacturing the collar out of a lubricated material as taught by Connerley. This alteration provides the predictable and expected result of the collar having a surface with a lower coefficient of friction, thus improving performance when rotating.
	Regarding claim 9, while modified Lesperance is not explicit on what material the housing is made of, it is noted that the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art to make the housing non-lubricated because will it remain stationary while other members rotate relative to it.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lesperance (US PG Pub 20090120593) in view of Strand (US PG Pub 20040182522) and Magro (US Patent 5275223) as applied to claim 16 above, and further in view of Connerley (US PG Pub 20120279668).
Regarding claim 18, while modified Lesperance is not explicit on what material the housing is made of, it is noted that the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art to make the housing non-lubricated because it will remain stationary while other members rotate relative to it. 
Modified Lesperance does not teach that the collar is manufactured from a lubricated material.
Connerley teaches (figures 1 and 2) a closure system (10) with a component made from a lubricated material (paragraph 0018, lines 10-11). It would have been obvious to one of ordinary skill in the art at the time to further modify Lesperance by manufacturing the collar out of a lubricated material as taught by Connerley. This alteration provides the predictable and expected result of the collar having a surface with a lower coefficient of friction, thus improving performance when rotating relative to the housing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/M.S./Examiner, Art Unit 3634